DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 15-20, 26-27, 43, and 48-50, in the reply filed on 06/24/2022 is acknowledged.
Status of Claims
Claims 15-20, 26-27, 43, and 48-53 are pending in the current application.  Claims 51-53 are withdrawn as being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020, 11/16/2021, and 04/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In page 1, line 6, the term “TRP” must be defined as to what it stands for.
In page 8, line 4, the term “C-RNTI” must be defined as to what it stands for.
In page 17, line 14, the term “QCL” must be defined as to what it stands for.
In page 26, line 28, the terms “CSI-RS” and “SR” must be defined as to what they stand for.
In page 29, line 23, the term “RRC” must be defined as to what it stands for.  In line 24, the term “MAC-CE” must be defined as to what it stands for.
Claim Objections
Claims 48 and 50 are objected to because of the following informalities:  in claim 48, “method of claim 15, comprising” should read “method of claim 15, further comprising.”  In claim 50, “method of claim 48, comprising” should read “method of claim 48, further comprising.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 17, the term “and/or” in line 9 renders the scope of the claim ambiguous, as it is not clear as to whether the first communication node is capable of simultaneously receiving channels, signals, or both.  For examination purposes, the term will be interpreted as “or.”

	Regarding claim 18, the term “and/or” in line 17 renders the scope of the claim ambiguous, as it is not clear as to whether the sets of configuration information correspond to a channel, signal, or both in each frequency domain bandwidth.  For examination purposes, the term will be interpreted as “or.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20, 22, 26-27, and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2015/0319718 A1), hereinafter referred to as Yang.
	Regarding claim 15, Yang teaches a correspondence determination method (Yang - Paragraph [0007], note method for transmitting an uplink signal using a specific parameter set), comprising:
	determining a correspondence between P control channel resources and Q sets of configuration information of one transmission parameter set (Yang - Paragraph [0007], note receiving information about at least one parameter set group including a plurality of parameter sets via higher-layer signaling, detecting a Physical Downlink Control Channel (PDCCH) including indication information indicating a specific parameter set belonging to one parameter set group of the at least one parameter set group; Paragraph [0076], note PCFICH carries information regarding the number of OFDM symbols used for transmission of control channels; Paragraph [0077], note the PDCCH is allocated in the first n OFDM symbols of a subframe, n is an integer equal to or greater than 1 and is indicated by the PCFICH);
	wherein P is a positive integer greater than or equal to 1, and Q is a positive integer less than or equal to P (Yang - Paragraph [0007], note specific parameter set belonging to one parameter set group; Paragraph [0077], note the PDCCH is allocated in the first n OFDM symbols of a subframe, n is an integer equal to or greater than 1 and is indicated by the PCFICH).

	Regarding claim 16, Yang teaches wherein the correspondence between P control channel resources and Q sets of configuration information of the one transmission parameter set is determined, and the method further comprises:
	a first control signaling schedules a channel or signal, wherein a transmission parameter of the first control signaling is determined according to a parameter of one control channel resource in the P control channel resources (Yang - Paragraph [0077], note the PDCCH carries a transmission format or resource allocation information of downlink shared channel (DL-SCH), a transmission format or resource allocation information of uplink shared channel (UL-SCH), the PDCCH is allocated in the first n OFDM symbols of a subframe, n is an integer equal to or greater than 1 and is indicated by the PCFICH, control information transmitted through the PDCCH is referred to as downlink control information (DCI); Table 3, note fields for defining a DCI format (such as TPC (transmit power control) command, which is a parameter, see Paragraph [0007])), and the one transmission parameter set of the channel or the signal is determined according to one set of configuration information in the Q sets of configuration information which has a correspondence with the one control channel resource (Yang - Paragraph [0285], note upon receipt of indication information on a PDCCH indicating a specific parameter set (UPTI), the UE may determine a UPTI based on the mapping relationship between indication information and  a UPTI).

	Regarding claim 17, Yang teaches wherein at least one of the P control channel resources or the Q sets of configuration information of the one transmission parameter set satisfy at least one of following characteristics:
	the P control channel resources belong to a same frequency domain bandwidth (Yang - Paragraph [0161], note control information can be configured to be transmitted and received on a specific CC (component carrier, comprising a bandwidth, see Paragraph [0160]));
	Q channels or Q signals corresponding to the Q sets of configuration information belong to a same frequency domain bandwidth;
	the P control channel resources and Q channels or Q signals corresponding to the Q sets of configuration information belong to a same frequency domain bandwidth;
	a first communication node is capable of simultaneously receiving Q types of channels and/or signals corresponding to the Q sets of configuration information, wherein the first communication node is a node that receives the control channel resources;
	wherein the one transmission parameter set is about transmission parameters of the channels or signals, wherein one frequency domain bandwidth is one bandwidth part (BWP) (Yang - Paragraph [0007], note wherein each of the plurality of parameter sets includes information about timing advance (TA) and information about power control parameter for transmission of the PUSCH signal; Paragraph [0161], note component carrier can be comprehended as a carrier frequency for a corresponding frequency block, each component carrier can be independently determined; Paragraph [0161], note PDCCH and PDSCH can be transmitted on specific CCs).

	Regarding claim 18, Yang teaches wherein the determining the correspondence between P control channel resources and Q sets of configuration information of the one transmission parameter set comprises at least one of the following:
	in configuration information of one control channel resource, configuring Q1 sets of configuration information of the one transmission parameter set, the Q1 sets of configuration information corresponding to the one control channel resource (Yang - Paragraph [0161], note control information can be configured to be transmitted and received on a specific CC only, PDCCH for DL assignment is transmitted on a DL CC #0);
	determining a correspondence between one control channel resource and Q1 sets of configuration information of one transmission parameter set corresponding to a channel or a signal, wherein a control signaling scheduling the channel or the signal is comprised in a control channel comprised in the control channel resource (Yang - Paragraph [0077], note the PDCCH carries a transmission format or resource allocation information of downlink shared channel (DL-SCH), a transmission format or resource allocation information of uplink shared channel (UL-SCH), control information transmitted through the PDCCH is referred to as downlink control information (DCI); Table 3, note fields for defining a DCI format; Paragraph [0285], note the UE receives indication information on a PDCCH indicating a specific parameter set; Paragraph [0288], note the UE may transmit a UL data signal based on the indicated specific parameter set);
	determining a correspondence between one control channel resource group and Q2 sets of configuration information of one transmission parameter set corresponding to a channel or a signal, wherein a control signaling scheduling the channel or the signal is comprised in a control channel comprised in the control channel resource group; or
	determining Q3 sets of configuration information of the one transmission parameter set corresponding to a channel and/or signal in each frequency domain bandwidth of X frequency domain bandwidths, and determining a correspondence between one control channel resource and the Q3 sets of configuration information, wherein X is a positive integer greater than or equal to 1, and control information comprised in the control channel resource is used for scheduling channels or signals in the X frequency domain bandwidths;
	wherein Q1, Q2 and Q3 are integers less than or equal to Q, P1 is an integer less than or equal to P, and the one frequency domain bandwidth is one component carrier (CC) (Yang - Paragraph [0077], note the PDCCH is allocated in the first n OFDM symbols of a subframe, n is an integer equal to or greater than 1 and is indicated by the PCFICH; Paragraph [0275], note each UL data transmission-related parameter/information set may include a UL power control (PC) parameter and/or a timing advance (TA) value; Paragraph [0160], note a bandwidth of each component carrier can be independently determined).

	Regarding claim 19, Yang teaches wherein the correspondence between P control channel resources and Q sets of configuration information of the one transmission parameter set is determined, and the method further comprises at least one of the following:
	a number of bits of a first control signaling is determined according to one set of configuration information in the Q sets of configuration information (Yang - Paragraph [0077], note control information transmitted through the PDCCH, various DCI formats; Table 3, note bits per field; Paragraph [0078], note DCI format depends on various factors such as bandwidth);
	a number of bits of a predetermined bit field of a first control signaling is determined according to one set of configuration information in the Q sets of configuration information (Yang - Paragraph [0078], note the bit size of the resource block allocation field may vary according to hopping PUSCH or non-hopping PUSCH, the payload size of DCI format 0 may depend upon uplink bandwidth, the payload size of DCI format 1A may depend upon downlink bandwidth); or
	a number of bits of a bit field of a first control signaling for notifying a transmission parameter of the one transmission parameter set is determined according to one set of configuration information in the Q sets of configuration information (Yang - Paragraph [0077] Table 3, note bits for TPC (transmit power command, which is a transmission parameter); Paragraph [0079], note the TPC field is given by an absolute value or a relative value of the transmission power of the UE);
	wherein a transmission parameter of a control channel in which the first control signaling is located is obtained according to a transmission parameter of one control channel resource in the P control channel resources, and the one set of configuration information corresponds to the one control channel resource (Yang - Paragraph [0077], note control information transmitted through the PDCCH is referred to as downlink control information (DCI); Table 3, note fields for defining a DCI format (such as TPC (transmit power control) command, which is a parameter, see Paragraph [0007])).

	Regarding claim 20, Yang teaches wherein the one transmission parameter set comprises at least one of following parameter information:
	process number set information, uplink control channel resource set information, demodulation reference signal information, transmission configuration indication (TCI) state pool indication information, uplink control channel indication information, precoding resource granularity (PRB) bundling size indication information, rate mating indication information, a generation parameter of a scrambling sequence, timing advance (TA) information (Yang - Paragraph [0007], note each of the plurality of parameter sets includes information about timing advance (TA)), a time domain resource allocation parameter, or aperiodic measurement reference signal information;
	wherein one piece of TCI state comprises configuration information of one or more quasi co-located (QCL) reference signal sets (Yang - Paragraph [0244], note a UE for which TM (transparent mode) 10 is configured may be set to one QCL (quasi co-located) type indicated by higher-layer signaling; Paragraph [0245], note the UE can assume that antenna ports that transmit DMRSs received along with a DL scheduling grant are QCL with antenna ports that transmit CRSs of its DL serving cell or other cells).

	Regarding claim 22, Yang teaches wherein the Q sets of configuration information of the one transmission parameter set is comprised in a high-layer signaling (Yang - Paragraph [0282], note a UE may receive information about at least one parameter set group (or UPTI set) by higher-layer signaling (e.g., RRC signaling)).

	Regarding claim 26, Yang teaches wherein the P control channel resources comprise one of following characteristics:
	one control channel resource is one physical downlink control channel (PDCCH) control channel resource (Yang - Paragraph [0077], note the PDCCH is allocated in the first n OFDM symbols (control region) of a subframe, n is an integer equal to or greater than 1 as indicated by the PCFICH);
	one control channel resource is one control resource set (CORESET) resource;
	one control channel resource is one search space resource (Yang - Paragraph [0014], note a search space for detection of the PDCCH may include a PDCCH candidate group, and a parameter set group to which the specific parameter set belongs to).

	Regarding claim 27, Yang teaches wherein at least one of following characteristics is satisfied:
	an intersection set between Q sets of physical uplink control channel (PUCCH) resource sets comprised in one frequency domain bandwidth is null, wherein different sets of the Q sets of PUCCH resource sets correspond to different control channel resource groups (Yang - Paragraph [0166], note a PUCCH resource/index linked to each E-CCE resource/index may be allocated (UE-specifically) and set specifically by independent configuration of a starting PUCCH resource/index for each respective E-PDCCH set);
	an intersection set between Q sets of measurement reference signal resources comprised in one frequency domain bandwidth is null, wherein different sets of the Q sets of measurement reference signal resources correspond to different control channel resource groups; or
	an intersection set between Q sets of demodulation reference signal resources comprised in one frequency domain bandwidth is null, wherein different sets of the Q sets of demodulation reference signal resources correspond to different control channel resource groups;
	wherein Q is greater than 1, and one frequency domain bandwidth is one BWP (Yang - Paragraph [0161], note control information (such as UCI transmitted through PUCCH) can be configured to be transmitted and received on a specific CC (carrier frequency for a corresponding frequency block, see Paragraph [0160] only).

	Regarding claim 43, the claim is interpreted and rejected for the same reason as claim 15, except the claim is written in a device claim format, which is taught by Yang (Yang - Fig. 21; Paragraph [0346], note the UE includes a processor 2122, a memory 2124, the memory is connected to the processor and stores various pieces of information associated with the operation of the processor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Papasakellariou (US 2018/0124815 A1).

	Regarding claim 48, Yang does not teach the method comprising: receiving configuration information, wherein the configuration information comprises: configuring M sets of physical uplink control channel configuration information (PUCCH-Configure) for one bandwidth part (BWP); wherein M is an integer greater than 1.
	In an analogous art, Papasakellariou teaches the method comprising:
	receiving configuration information (Papasakellariou - Paragraph [0005], note the UE comprises a receiver configured to receive a PDCCH conveying a DCI format), wherein the configuration information comprises:
	configuring M sets of physical uplink control channel configuration information (PUCCH-Configure) for one bandwidth part (BWP) (Papasakellariou - Paragraph [0072], note the RF transceiver is capable of transmitting the PUCCH over two different bandwidth parts; Paragraph [0073], note the DCI format jointly indicates the index of the first frequency RB in the first bandwidth part and an index of a first frequency RB in a second bandwidth part);
	wherein M is an integer greater than 1 (Papasakellariou - Paragraph [0076], note the RF transceiver is capable of receiving configuration information for a code rate and transmitting the PUCCH over a number of consecutive frequency RBs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou into Yang in order to dynamically adjust PUCCH transmission structures to reduce block error rates (Papasakellariou - Paragraph [0109]).

	Regarding claim 49, the combination of Yang and Papasakellariou, specifically Yang teaches the method further comprising:
	one set of data channel configuration information comprises a plurality of sets of configuration information of one transmission parameter set of the data channel (Yang - Paragraph [0007], note detecting a PDCCH including indication information indicating a specific parameter set, transmitting a PUSCH signal using the specific parameter set), wherein the one transmission parameter set comprises at least one of following parameters:
	process number set information, demodulation reference signal information, transmission configuration indication (TCI) state pool indication information, precoding resource granularity (PRB) bundling size indication information, rate mating indication information, a generation parameter of a scrambling sequence, TA information (Yang - Paragraph [0007], note each of the plurality of parameter sets includes information about timing advance (TA)), control channel port information, or a time domain resource allocation parameter.

	Regarding claim 50, Yang does not teach the method comprising: receiving a second control signaling, wherein the second control signaling is used for configuring or scheduling an uplink control channel in the one BWP, and the second control signaling comprises index of the M sets of PUCCH-Configure comprised in the one BWP, wherein a transmission parameter of the uplink control channel is obtained according to PUCCH-Configure corresponding to the index; wherein the second control signaling is a physical layer control signaling.
	In an analogous art, Papasakellariou teaches the method comprising:
	receiving a second control signaling (Papasakellariou - Paragraph [0005], note the UE comprises a receiver configured to receive a PDCCH conveying a DCI format), wherein the second control signaling is used for configuring or scheduling an uplink control channel in the one BWP, and the second control signaling comprises index of the M sets of PUCCH-Configure comprised in the one BWP, wherein a transmission parameter of the uplink control channel is obtained according to PUCCH-Configure corresponding to the index (Papasakellariou - Paragraph [0072], note the RF transceiver is capable of transmitting the PUCCH over two different bandwidth parts; Paragraph [0073], note the DCI format jointly indicates the index of the first frequency RB in the first bandwidth part and an index of a first frequency RB in a second bandwidth part);
	wherein the second control signaling is a physical layer control signaling (Papasakellariou - Paragraph [0004], note DCI format triggering the PUCCH transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of  into Yang for the same reason as claim 48 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xue et al. (US 2018/0192416 A1) discloses receiving configuration of BWP, numerology, and CORESET from system information or UE-specific RRC signaling.
	Guo et al. (US 2019/0141693 A1) discloses PUSCH scheduled by DCI and dedicated PUCCH resource configuration indicated by PUCCH resource index.
	Ouchi et al. (US 2019/0289586 A1) discloses DCI formats including information/parameters to set TTI.
	Kim et al. (US 10,517,078 B2) discloses receiving DCI and selecting a PUCCH configuration based on the DCI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461